DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    In view of the Pre-Appeal filed on 8-26-22, PROSECUTION IS HEREBY REOPENED. The rejections are set forth below.
      To avoid abandonment of the application, appellant must exercise one of the following two options:
      (1) file a reply under 37 CFR 1.111 (if this Office Action is non-final) or a reply under 37 CFR 1.113 (if this Office Action is final); or,
      (2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
     A Supervisory Patent Examiner (SPE) has approved reopening prosecution by signing below:
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423                                                                                                                                                                                                        
	
 



                                           Response to Arguments
3.   Applicant’s arguments filed 5-11-22 have been fully considered and are persuasive. However, as indicated below a new ground(s) of rejection(s) has been provided with a different embodiment of Stark and of newly applied prior art Patel et al., US 2012/0019400.

      The Applicant argues that the Examiner construes the alleged controller to be that of the remote device of Fig.3B and that the alleged render device to be controlled in [0040] relates to the GUI 100 of the CM system 300 where the CM system 300 controls the devices. Therefore, Stark does not disclose a direct control from the remote device to the device to be controlled since this embodiment entails the remote device to communicate with the media center in order to control the presentation devices which applicant points out. The Applicant’s arguments are persuasive with respect to the Examiner’s interpretation and mappings of the embodiment of Stark Fig.3B.

     However, a new ground(s) of rejection(s) has been provided. In particular, the Examiner directs the applicant to the embodiment of Fig.3A of Stark wherein the Examiner now correlates the STB/Media Center, element 350 as the renderer device, computing system 300 as the remote device for controlling a device directly, and the tv/other presentation device 370 and 380 as the devices to be controlled by the remote controlling device. For instance, Stark [0030] discloses that computing device can be a smartphone or pda which is used to control the presentation devices of the TV/other presentation devices as depicted in Fig.3A, elements 370 and 380. Moreover, [0028], [0039]-[0043], [0062], [0065], [0069], and [0072] teaches of the CM system comprising of the GUI for controlling the presentation devices where it is clearly disclosed that the presentation devices may be controlled directly from the GUI of the CM system of element 300/controller device without intermediary devices. It is also disclosed that the methods of Fig.4 and Fig.5 relate to the embodiment of Fig.3A for implementation of using the GUI of the CM system for controlling the presentation devices. Hence, it is clear that Stark, in the embodiment of Fig.3A teaches of directly controlling the presentation devices without the STB/Media Center as an intermediary device via the CM system, element 300 which may be embodied as a pda/smartphone.
      With respect to the network connection information being stored in the memory of the renderer device and used by the controller device to establish the direct connection from the controller device to a device to be controlled by the controller, the limitations have been addressed below with Yu and Patel. 
      For the reasons stated above and detailed below, the rejections are maintained.    

Claim Rejections - 35 USC § 103
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.      Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al., US 2006/0253874 in view of Yu, US 2017/0064383, and in further view of Patel et al., US 2012/0019400.

      Regarding claim 1, Stark teaches of a renderer device to be controlled by a controller device connected to a predetermined communication network (See Fig.3A, element 350 and [0026]-[0031], [0040], and [0065] which discloses the STB/media center which is a renderer device which is controlled via the computing system/controller device which is connected through a network communication), the renderer device comprising:
      a memory unit that stores information used by the controller device (See [0007], [0019], and [0024] the set-top box having a memory for at least epg data and menu options as well as well as for content receiving/transmitting/recording) and to establish a direct connection from the controller device to a device to be controlled by the controller device (See 0028], [0039]-[0043], [0062], [0065], [0069], and [0072] teaches of the CM system comprising of the GUI for controlling the presentation devices where it is clearly disclosed that the presentation devices may be controlled directly from the GUI of the CM system of element 300/controller device without intermediary devices); and
       a detector that detects whether each of monitor devices is connected to the renderer device via the predetermined communication network (See [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2 which discloses of device searching and device refreshing for finding and detecting the connected devices within the network).
       Stark is silent with respect to the stored information being that of network connection information which indicates a connection destination of the controller device to establish a connection from the controller device to a device to be controlled by the controller device; an information update unit that updates the connection destination indicated by the network connection information stored in the memory unit so that the connection destination indicates a monitor device among the monitor devices, when the detector has detected that the monitor device is connected via the predetermined communication network; and a communication unit that sends the network connection information indicating the monitor device as the connection destination stored in the memory unit to the controller device.
  
      However, in the same field of endeavor, Yu teaches the stored information being that of network connection information which indicates a connection destination of the controller device to establish a connection from the controller device to a device to be controlled by the controller device (See Fig.1; [0051]-[0065]; [0071]-[0072], [0107]; [0120]-[0121]; [0127], and [0133]-[0136] which discloses of storing network connection information at the hub such as a device being detected and turned on and of virtual icon/user interface information to send to remote controller which the remote controller uses to establish a connection from the controller device to control the desired device); an information update unit that updates the connection destination indicated by the network connection information stored in the memory unit so that the connection destination indicates a monitor device among the monitor devices, when the detector has detected that the monitor device is connected via the predetermined communication network; and a communication unit that sends the network connection information indicating the monitor device as the connection destination stored in the memory unit to the controller device, (See Fig.1; [0051]-[0065]; [0071]-[0072], [0107]; [0120]-[0121]; [0127], and [0133]-[0136] which discloses of sending updated and most recent network information of the states of the display/monitor/presentation devices to the remote controller device based on the most recent and updated stored state information).

      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stark to have incorporated the teachings of Yu for the mere benefit of providing bi-directional information from the renderer device and controller device as to better provide synchronization and control functionality.

      The combination of Stark and Yu is silent with respect to the network information used by the controller device to establish a direct connection from the controller device to a device to be controlled by the controller device and of sending the network connection information when receiving a request.

       However, in the same field of endeavor, Patel teaches of the network information used by the controller device to establish a direct connection from the controller device to a device to be controlled by the controller device and of sending the network connection information when receiving a request (See Fig.3 [0038]-[0039]; [0054];[0064]-[0065]; and [0077]-[0085] which discloses of the network information being of information that is used for the controller device to establish a direct connection which is provided by the hub/second device such that the remote controller can control the other devices/know what other devices exist and know how to communicate with them without the hub/second device. Moreover, it is disclosed that the information may be provided upon request from the remote control to request the information about target device from the second media device in order to communicate with the target device).

      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Stark and Yu to have incorporated the teachings of Patel for the mere benefit of being able to more quickly control a device by bypassing the hub/intermediary device to control the devices directly.
   
      Regarding claim 2, the combination teaches the renderer device according to claim 1, where the detector performs communication that follows a specified procedure with each of the monitor devices to detect that the monitor device has been connected to the renderer device (See Stark, [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2 ;Yu,Fig.1; [0053]-[0065]; [0121]; [0127], and [0134]-[0136] which discloses the detection process of the monitor devices which are connected through the instructed procedures; Patel, See Fig.3 [0038]-[0039]; [0054];[0064]-[0065]; and [0077]-[0085]).
  
       Regarding claim 3, the renderer device according to claim 2, wherein the detector detects whether each of the monitor devices connected through the communication that follows the specified procedure is in a playback available state (See analysis of claim 1; See Stark, [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2-3B which discloses detecting the states/status of the presentation devices based on the search functionality; Yu,Fig.1; [0053]-[0065]; [0121]; [0127], and [0134]-[0136] which discloses of detecting the states and transmitting the state device information to the controller device for controlling the presentation devices), and 
      when receiving the request from the controller device, the communication unit:
      (1) sends the network connection information on one of the monitor devices stored in the memory unit to the controller device when the detector has detected that the monitor device is in the playback state (See analysis of claim 1; See Stark, [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2-3B which discloses of searching for the connected devices with search criteria such as status and location when the devices are detected and being able to refresh and update the statuses upon command; Yu,Fig.1; [0053]-[0065]; [0121]; [0127], and [0134]-[0136] which discloses of dynamically updating the device state and of hot plug detect for detecting the states of the devices and of transmitting the device state from the hub to the controller device; Patel, See Fig.3 [0038]-[0039]; [0054];[0064]-[0065]; and [0077]-[0085]); and
      (2) does not send the network connection information on any of the monitor devices stored in the memory unit to the controller device when the detector has detected that none of the monitor devices is in the playback available state (See analysis of claim 1; See Stark, [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2-3B which discloses of the search functionality of finding only active playback devices and listing only those in the search result; Patel, See Fig.3 [0038]-[0039]; [0054];[0064]-[0065]; and [0077]-[0085], based upon request such that information is not sent unless its requested which would read on device states of being off; Yu,Fig.1; [0053]-[0065]; [0121]; [0127], and [0134]-[0136] which discloses detecting the device states of the monitors and transmitting the device states to the controller device and whether or not a device is on/off where off would not be in a playback state. Moreover, it is disclosed of device state information comprising of power-on-power-off states of the entertainment devices. It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stark and the teachings of displaying only active playback devices or devices that fit a desired criteria to have incorporated the teachings of Yu to only transmit device states of desired states such as active only in order to save bandwidth in transmitting only pertinent information of the device states useful and desired by the user).

        Regarding claim 4, the combination teaches the rendered device according to claim 1, 
        wherein the detector detects a power state of each of the monitor devices detected as being connected to the rendered device (See analysis of claim 1; See Stark, [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2-3B which discloses of detecting whether the presentation devices are powered on and active for the computing system to detect and output the status in the user interface; Yu,Fig.1; [0053]-[0065]; [0121]; [0127], and [0133]-[0136] which discloses of detecting the states of the presentation devices to the hub and of detecting the states which include power-on and power off states of the entertainment devices), and
         when receiving the request from the controller device, the communication unit sends to the controller device the network connection information on one of the monitor devices, the power state of which detected by the detector is a power-on state, out of items of the network connection information on the monitor devices (See analysis of claim 1; See Stark, [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2-3B; Yu,Fig.1; [0053]-[0065]; [0121]; [0127], and [0133]-[0136] which discloses of sending the device state information to the controller device of the active presentation devices which includes power state of power on or power off states; Patel, See Fig.3 [0038]-[0039]; [0054];[0064]-[0065]; and [0077]-[0085]).
 
       Regarding claim 5, the combination teaches the renderer device according to claim 1, further comprising:
        an output unit that outputs at least one of a video signal or an audio signal to a predetermined device by communication that is different from communication that uses the predetermined communication network (See analysis of claim 1; See Stark, [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2-3B which discloses of the content being transmitted through different connections and form different types of presentation devices; Yu,Fig.1; [0053]-[0065]; [0121]; [0127], and [0134]-[0136] which discloses of different protocols and different network communication for each of the devices; Patel, See Fig.3 [0038]-[0039]; [0054];[0064]-[0065]; and [0077]-[0085] different target devices using different protocols),
         wherein the communication unit determines, as network connection information to send to the controller device, one of the network connection information on the monitor device and the network connection information on the renderer device, based on a detection result obtained by the detector and a state of the output unit, and send the network connection information determined to the controller device (See analysis of claim 1; See Stark, [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2-3B which discloses; Yu,Fig.1; [0053]-[0065]; [0121]; [0127], and [0134]-[0136] which discloses of transmitting the device state information to the controller device from the hub device based on detecting the state; Patel, See Fig.3 [0038]-[0039]; [0054];[0064]-[0065]; and [0077]-[0085] which discloses of sending the network information to the remote controller upon request upon new devices being detected and/or changes/updates to the media devices and being in a plugged in state).

        Regarding claim 6, the combination teaches a renderer playback system comprising:
         the renderer device according to claim 1;
         the controller device, and 
         the monitor devices, wherein at least one of the monitor devices that is connected to the predetermined communication network is unresponsive to a search request that specifies the renderer device, when receiving the search request from the controller device (See analysis of claim 1; See Stark, [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2 which discloses the CM system being connected to the presentation devices and of the controller being able to execute the search command wherein the search command only results in specified devices fitting criteria in order to be responsive to the search;Yu,Fig.1; [0053]-[0065]; [0121]; [0127], and [0134]-[0136] which discloses of the presentation devices connected to the hub for control by the remote controller and wherein the search request/user interface/icons only presents devices according to the particular states of the devices matching a threshold of at least hot plug detect).

        Regarding claim 7, the combination teaches a renderer playback system comprising:
          the renderer device according to claim 1;
          the monitor devices connected to the predetermined communication network (See Stark, Fig.3A, 370; Yu, Fig.1 and [0051]); and
          a controller device that (i) sends a search request specifying the renderer device, to receive network connection information from the renderer device and network connection information from the monitor device, and (ii) determines a device to be controlled based on the network information received from the renderer device, out of the network connection information received from the renderer device and the network connection information received from the monitor device (See analysis of claim 1; See Stark, [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2-3B which discloses the CM system being connected to the presentation devices and of the controller being able to execute the search command wherein the search command results in the list of active devices or of devices in a particular group to be controlled; Yu,Fig.1; [0053]-[0065]; [0121]; [0127], and [0133]-[0136] which discloses of transmitting the device state of the playback devices to the hub and the hub can communicate the device states to the controller device such that the controller device can execute commands for the desired playback devices in the network; Patel, See Fig.3 [0038]-[0039]; [0054];[0064]-[0065]; and [0077]-[0085] which discloses of communication protocol information sent to the remote controller which provide the information of how to communicate with the target devices which use different communication and types of networks for each target device).

        Regarding claim 8, the combination teaches a renderer playback system comprising:
        the renderer device according to claim 3 (See analysis of claim 3); and
        the monitor device that is connected to the predetermined communication network, and sends state information to the renderer device via the predetermined communication network, the state information indicated that the monitor device is in a playback available state (See analysis of claim 1; See Stark, [0021]-[0022]; [0028]-[0035]; [0040]; [0051]; [0065]-[0070]; [0112]-[0119] and figs.2 which discloses the CM system being connected to the presentation devices and of communicating the states of the presentation device to the computing system of at least active/powered on/off/current location; Yu,Fig.1; [0053]-[0065]; [0121]; [0127], and [0133]-[0136] which discloses communicating the presentation device states to the hub which include playback/active/on states; Patel, See Fig.3 [0038]-[0039]; [0054];[0064]-[0065]; and [0077]-[0085]).
          
       Regarding claim 9, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.

Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423